      Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 1 of 13
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                September 02, 2020
                          UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

ANTONIO CIPRIANO LOPEZ,                    §
                                           §
       Plaintiff.                          §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:19-CV-00157
                                           §
ANDREW SAUL,1 COMMISSIONER                 §
OF THE SOCIAL SECURITY                     §
ADMINISTRATION,                            §
                                           §
       Defendant.                          §

                             MEMORANDUM AND ORDER

       Plaintiff Antonio Cipriano Lopez (“Lopez”) seeks judicial review of an

administrative decision denying his applications for disability insurance benefits and

supplemental security income under Titles II and XVI of the Social Security Act (the

“Act”). See 42 U.S.C. §§ 405(g) and 1383(c)(3). Before me, with the consent of the parties,

are competing motions for summary judgment filed by Lopez and Defendant Andrew Saul,

the Acting Commissioner of the Social Security Administration (the “Commissioner”). See

Dkts. 16, 20.

                                     BACKGROUND

       Lopez filed applications for disability insurance benefits and supplemental security

income under Titles II and XVI of the Act, alleging disability as of January 1, 2015.

Lopez’s applications were initially denied and denied again upon reconsideration.

1
  After Lopez filed suit, Andrew Saul (“Saul”) became the Commissioner of the Social Security
Administration. Saul is automatically substituted as a party pursuant to Federal Rule of Civil
Procedure 25(d).
      Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 2 of 13




Subsequently, an administrative law judge (the “ALJ”) held a hearing and found Lopez was

not disabled. Lopez filed an appeal with the Appeals Council. The Appeals Council denied

review, making the ALJ’s decision final. This appeal followed.

                                    APPLICABLE LAW

       Section 405(g) of the Act governs the standard of review in disability cases. See

Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir. 2002). The Commissioner’s decision to

deny social security benefits is reviewed by the federal courts to determine whether (1) the

Commissioner applied the proper legal standards, and (2) the Commissioner’s factual

findings are supported by substantial evidence. See Estate of Morris v. Shalala, 207 F.3d

744, 745 (5th Cir. 2000). “To be substantial, evidence must be relevant and sufficient for a

reasonable mind to accept as adequate to support a conclusion; it must be more than a

scintilla but it need not be a preponderance.” Fraga v. Bowen, 810 F.2d 1296, 1302 (5th

Cir. 1987). “Judicial review is to be deferential without being so obsequious as to be

meaningless.” Taylor v. Bowen, 782 F.2d 1294, 1298 (5th Cir. 1986).

       “[A] claimant is disabled only if [he] is incapable of engaging in any substantial

gainful activity.” Anthony v. Sullivan, 954 F.2d 289, 293 (5th Cir. 1992) (internal quotation

marks, citation, and emphasis omitted). To determine if a claimant is disabled, the ALJ uses

a sequential, five-step approach:

       (1) whether the claimant is presently performing substantial gainful activity;
       (2) whether the claimant has a severe impairment; (3) whether the impairment
       meets or equals a listed impairment; (4) whether the impairment prevents the
       claimant from doing past relevant work; and (5) whether the impairment
       prevents the claimant from performing any other substantial gainful activity.



                                             2
      Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 3 of 13




Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (quoting Kneeland v. Berryhill, 850

F.3d 749, 753 (5th Cir. 2017)).

       “The claimant bears the burden of proof on the first four steps, but the Commissioner

bears the burden on the fifth step.” Id. (quotation marks and citation omitted). “Before

reaching step four, the Commissioner assesses the claimant’s residual functional capacity

(“RFC”).” Kneeland, 850 F.3d at 754. “The claimant’s RFC assessment is a determination

of the most the claimant can still do despite his or her physical and mental limitations and is

based on all relevant evidence in the claimant’s record.” Id. (quotation marks, brackets, and

citations omitted). “The RFC is used in both step four and step five to determine whether

the claimant is able to do [his] past work or other available work.” Id.

       The Commissioner’s decision must stand or fall with the reasons stated in the ALJ’s

decision. See Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000). Post hoc rationalizations

for an agency decision are not to be considered by a reviewing court. See SEC v. Chenery

Corp., 332 U.S. 194, 196 (1947). “The reviewing court may not reweigh the evidence, try

the questions de novo, or substitute its judgment for the Commissioner’s, even if it believes

the evidence weighs against the Commissioner’s decision. Conflicts in the evidence are for

the Commissioner, not the courts, to resolve.” Pennington v. Comm’r of Soc. Sec. Admin.,

No. 3:16-CV-230, 2017 WL 4351756, at *1 (S.D. Tex. Sept. 29, 2017) (citing Masterson v.

Barnhart, 309 F.3d 267, 272 (5th Cir. 2002)).

                                  THE ALJ’S DECISION

       The ALJ found at step one that Lopez had not engaged in substantial gainful activity

since January 1, 2015.

                                                3
      Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 4 of 13




      The ALJ found at step two that Lopez had the following severe impairments: morbid

obesity; diabetes mellitus with peripheral neuropathy; chronic kidney disease; depressive

disorder; personality disorder; and post-traumatic stress disorder (“PTSD”).

      At step three, the ALJ found that none of these impairments met any of the Social

Security Administration’s listed impairments.

      Prior to consideration of step four, the ALJ assessed Lopez’s RFC, as follows:

      After careful consideration of the entire record, I found the claimant had the
      residual functional capacity to: lift, carry, push, or pull twenty pounds,
      occasionally, and ten pounds, frequently; sit six hours in an eight-hour
      workday with normal breaks; stand six hours in an eight-hour workday with
      normal breaks; and walk six hours in an eight-hour workday with normal
      breaks. The work could not require climbing ropes, ladders, or scaffolds and
      was limited to occasionally climbing ramps or stairs. Additionally, the work
      could not be at unprotected heights or in the presence of dangerous machinery
      and could not require driving. Further, the work was limited to moderate
      exposure to heat. The work could not require reading for comprehension or
      more than simple work recognition and was limited to understanding,
      remembering, or carrying out simple one, two, or three-step routine tasks in an
      environment requiring few decisions. As well, the work was limited to
      occasional interaction with supervisors and co-workers and no interaction with
      the public.

Dkt. 7-5 at 60 (emphasis and footnote omitted). At step four, based on this RFC assessment,

the ALJ found that Lopez is not capable of performing past relevant work as a mechanic,

construction laborer/general laborer, or cleanup worker because the “demands of the

claimant’s past work exceeded his residual functional capacity.” Id. at 64.

      At step 5, the ALJ considered Lopez’s RFC, age, education, and work experience in

conjunction with the Medical Vocational Guidelines to determine if there was any other

work he could perform. At the time of the ALJ’s hearing, Lopez was 45 years old, had a

limited education, and was able to communicate in English. Based on the relevant factors,

                                                4
      Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 5 of 13




the ALJ concluded that Lopez was “not disabled” and “there were jobs existing in

significant numbers in the national economy [that Lopez] could perform.” Id. (emphases

omitted). Specifically, the ALJ accepted the vocational expert’s testimony that Lopez could

still perform the following jobs: garment sorter (Dictionary of Occupational Titles (“DOT”)

222.687-014); mail sorter (DOT 209.687-026); and laundry sorter (DOT 361.687-014).

Accordingly, the ALJ determined that Lopez was not disabled under the Act and was not

entitled to benefits.

                                      DISCUSSION

       Lopez argues that remand is warranted based on several points of error: (1) the ALJ

failed to apply Social Security Ruling (“SSR”) 82-59, 1982 WL 31384; (2) the vocational

expert’s testimony does not constitute substantial evidence because it was based on a flawed

hypothetical question that excluded limitations contained in the RFC; (3) the ALJ’s RFC

determination is not supported by substantial evidence because (a) she relied upon a

misinterpretation of Lopez’s Global Assessment of Functioning (“GAF”) score and (b) she

relied upon her own interpretation of a medical finding in discounting the effects of Lopez’s

peripheral neuropathy without any support from a medical authority; and (4) the Appeals

Council failed to consider new evidence that contradicts the ALJ’s determination.




                                             5
      Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 6 of 13




A.     APPLICATION OF SSR 82-592

       Lopez first argues the requirements of SSR 82-59 apply because the ALJ’s ultimate

finding was based “significantly on the ALJ’s perception that [his] failure to follow a

prescribed treatment caused the condition to be worse than it might otherwise be.” Dkt. 17

at 18 (quotation marks omitted).

       Under SSR 82-59, “[a]n individual who would otherwise be found to be under a

disability, but who fails without justifiable cause to follow treatment prescribed by a treating

source which the Social Security Administration (SSA) determines can be expected to

restore the individual’s ability to work, cannot by virtue of such ‘failure’ be found to be

under a disability.” 1982 WL 31384, at *1. Failure to follow prescribed treatment is an

issue only where all of the following conditions exist:

       1. The evidence establishes that the individual’s impairment precludes
       engaging in any substantial gainful activity (SGA) . . . ; and

       2. The impairment has lasted or is expected to last for 12 continuous months
       from onset of disability or is expected to result in death; and

       3. Treatment which is clearly expected to restore capacity to engage in any
       SGA (or gainful activity, as appropriate) has been prescribed by a treating
       source; and

       4. The evidence of record discloses that there has been refusal to follow
       prescribed treatment.



2
  The Social Security Administration rescinded and replaced SSR 82-59 effective October 29, 2018.
However, at the time of the ALJ’s decision in this case (May 23, 2018), SSR 82-59 was the rule in
place. Because of this, I will rely upon SSR 82-59 in my evaluation of the ALJ’s decision. See,
e.g., Nickerson v. Berryhill, No. 4:15-CV-2727, 2017 WL 1106302, at *15 (S.D. Tex. Mar. 24,
2017) (finding that the ALJ did not err in applying a Social Security Ruling in effect at the time of
the ALJ’s determination despite the fact that it was subsequently superseded).

                                                 6
      Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 7 of 13




Id. “An ALJ can consider a claimant’s failure to follow prescribed treatment to assess the

claimant’s credibility or to determine the severity of a claimant’s alleged subjective

symptoms without having to mention or follow the requirements of [SSR] 82-59.” Alford v.

Comm’r of Soc. Sec., No. 3:18-CV-457-CWR-MTP, 2019 WL 4389050, at *1 (S.D. Miss.

Sept. 13, 2019). But, “SSR 82-59 applies when the ALJ’s RFC determination or the

ultimate disability determination rests on the Plaintiff’s failure to follow prescribed

treatment.” Emmitt v. Saul, No. 4:17-CV-02953, 2019 WL 3500558, at *11 (S.D. Tex. Aug.

1, 2019). See also Michael P. v. Berryhill, No. 3:17-CV-1464-BK, 2018 WL 4637340, at

*7 (N.D. Tex. Sept. 24, 2018) (“If, however, the ALJ relies almost exclusively on . . .

noncompliance with prescribed treatment to determine Plaintiff’s RFC, then the ALJ must

adhere to the policy issued in SSR 82-59.”) (internal quotations marks and citation omitted).

      Here, the ALJ mentions Lopez’s failure to follow prescribed treatments several times

throughout her discussion of Lopez’s RFC. See Dkt. 7-5 at 60–64. Only one sentence in the

entire discussion amounts to anything more than the ALJ merely noting Lopez’s compliance

and noncompliance with prescribed treatment. See, e.g., Michael P., 2018 WL 4637340, at

*7 (“[T]he ALJ merely noted Plaintiff’s noncompliance with prescribed treatment as one of

many factors in his analysis.”). That one sentence provides: “I inferred the claimant would

have sought more consistent treatment and would have been compliant with medication if

his symptoms were as severe as alleged.” Dkt. 7-5 at 63–64. In my view, this sentence, at

most, amounts to an assessment of the credibility of Lopez’s allegations regarding the

severity of his symptoms. Thus, as described by the court in Alford, the requirements of

SSR 82-59 do not apply. See 2019 WL 4389050, at *1 (“An ALJ can consider a claimant’s

                                              7
      Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 8 of 13




failure to follow prescribed treatment to assess the claimant’s credibility or to determine the

severity of a claimant’s alleged subjective symptoms without having to mention or follow

the requirements of [SSR] 82-59.”).

B.     THE ALJ’S HYPOTHETICAL TO THE VOCATIONAL EXPERT

       Next, Lopez contends that the

       functional limitations outlined by the ALJ in his RFC finding [included] a
       limitation to work that “could not require reading for comprehension or more
       than simple work recognition.” The ALJ did not include such limitation in his
       hypothetical question to the [vocational expert]. Therefore, the ALJ’s
       hypothetical question to the [vocational expert] failed to incorporate all of the
       functionally limiting factors that he found applied to Lopez.

Dkt. 17 at 21 (citations omitted).     Lopez argues that because the ALJ presented the

vocational expert with a flawed hypothetical, the vocational expert’s testimony does not

constitute substantial evidence. I am not persuaded.

       The ALJ has a duty to fully and fairly develop the record. See Newton, 209 F.3d at

458. If an ALJ relies on a vocational expert’s testimony elicited by a defective hypothetical

question, the ALJ does not meet her burden to show that a claimant could perform available

work. See Boyd v. Apfel, 239 F.3d 698, 708 (5th Cir. 2001) (vacating the ALJ’s decision

because the ALJ’s reliance on the answer to a hypothetical question that did not accurately

reflect the plaintiff’s mental impairment constituted a decision that was not supported by

substantial evidence). As explained by the Fifth Circuit:

       Unless the hypothetical question posed to the vocational expert by the ALJ
       can be said to incorporate reasonably all disabilities of the claimant
       recognized by the ALJ, and the claimant or his representative is afforded the
       opportunity to correct deficiencies in the ALJ’s question by mentioning or
       suggesting to the vocational expert any purported defects in the hypothetical
       questions (including additional disabilities not recognized by the ALJ’s

                                              8
         Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 9 of 13




          findings and disabilities recognized but omitted from the question), a
          determination of non-disability based on such a defective question cannot
          stand.

Bowling v. Shalala, 36 F.3d 431, 436 (5th Cir. 1994).

          As mentioned above, the ALJ assessed Lopez’s RFC and, among other limitations,

included the limitation that any prospective “work could not require reading for

comprehension or more than simple work recognition.” Dkt. 7-5 at 60 (emphasis omitted).

Lopez argues as if this limitation was not relayed to the vocational expert, but the ALJ’s

hypothetical specifically stated that “[t]he hypothetical person would be limited to . . . no

reading required of the job functions” and “performing simple, routine, repetitious

work with one, two or three-step instructions in an environment requiring few

decisions.” Dkt. 7-12 at 80–81 (emphasis added). Although the hypothetical posed by the

ALJ was not identical to the ALJ’s RFC assessment, it clearly incorporated reasonably all

disabilities recognized by the ALJ. Thus, as an initial matter, I find that the ALJ did not err.

          In fact, in my view, the hypothetical posed to the vocational expert was more

restrictive—i.e., a limitation of “no reading required of the job functions”3 is more

restrictive than “work could not require reading for comprehension.”4 Given this fact, “any

error in not presenting the [vocational expert] with an exact recitation of [Lopez’s] RFC was

harmless.”       Carl v. Comm’r of Soc. Sec., No. 6:19-CV-1027-ORL-37EJK, 2020 WL

4454859, at *3 (M.D. Fla. July 16, 2020).



3
    Dkt. 7-12 at 80.
4
    Dkt. 7-5 at 60.

                                               9
     Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 10 of 13




C.     RFC DETERMINATION AND GAF SCORE

       Lopez contends that the ALJ’s RFC determination, regarding his mental functioning,

is not supported by substantial evidence because she relied on an erroneous interpretation of

his GAF score. Specifically, Lopez argues that the ALJ interpreted his GAF score of 505 as

“indicating moderate symptoms” and then utilized that interpretation as evidence supporting

the mental functional assessments of the State agency medical consultants, Matthew Turner,

Ph.D. (“Dr. Turner”) and Connie Benfield, Ph.D (“Dr. Benfield”). Lopez contends this is

reversible error because “a GAF score of 50 demonstrates serious impairment in social,

occupational or school functioning (e.g., no friends, unable to keep a job)” and the ALJ

failed to address the contradiction between the GAF score and the consultants’ opinions in

any meaningful way.      Dkt. 17 at 24 (internal quotation marks, citation, and emphasis

omitted). I agree and find that remand is appropriate on this basis.

       GAF “is a 100–point scale used to report the clinician’s judgment of the individual’s

overall level of psychological, social and occupational functioning.” Locure v. Colvin, No.

14-CV-1318, 2015 WL 1505903, at *8 n.5 (E.D. La. Apr. 1, 2015). “A GAF score of 41 to

50 is classified as reflecting serious symptoms (e.g., suicidal ideation, severe obsessional

rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school

functioning (e.g., no friends, unable to keep a job).” Boyd, 239 F.3d at 702 (quotation

marks and footnote omitted). A claimant’s GAF scores “are not determiners of an ability or

inability to work.” McMurray v. Colvin, No. G-16-017, 2017 WL 978706, at *4 (S.D. Tex.

5
  The record reflects that Lopez was assigned a GAF score of 50 on December 10 and 23, 2015, and
on January 29, March 11, and April 8, 2016. Lopez’s GAF score was originally assessed by his
treating physicians at CommUnity Care.

                                              10
     Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 11 of 13




Mar. 14, 2017) (citations omitted). The Commissioner does not endorse the use of GAF

scores to determine disability, and federal courts have likewise declined to find a strong

correlation between a claimant’s GAF score and the ability to work. See Revised Medical

Criteria for Evaluating Mental Disorders and Traumatic Brain Injury, 65 Fed. Reg. 50,746,

50,764-65 (Aug. 21, 2000) (explaining that a claimant’s GAF score “does not have a direct

correlation to the severity requirements in our mental disorders listings”); Jackson v. Colvin,

No. 4:14-CV-756-A, 2015 WL 7681262, at *3 (N.D. Tex. Nov. 5, 2015) (“[F]ederal courts

have declined to find such a strong correlation between an individual’s GAF score and the

ability or inability to work.”).   In fact, in the updated version of the Diagnostic and

Statistical Manual of Mental Disorders, the American Psychiatric Association no longer

recommends the use of the GAF scale as a diagnostic tool for assessing a patient’s

functioning due to its “conceptual lack of clarity and questionable psychometrics in routine

practice.” Spencer v. Colvin, No. EP-15-CV-0096-DCG, 2016 WL 1259570, at *6 n.8

(W.D. Tex. Mar. 28, 2016) (quotation marks, citation, and ellipsis omitted). While the

“GAF scale is intended for use by practitioners in making treatment decisions[,] . . . GAF

scores have a limited significance in a disability controversy because they do not necessarily

relate to whether a claimant is disabled under the Act and may indicate problems that do not

necessarily relate to an ability to hold a job.” Harris-Nutall v. Colvin, No. 3:15-CV-3334-

D, 2016 WL 3906083, at *5 (N.D. Tex. July 19, 2016). Nonetheless, “[a]lthough a GAF

score does not determine disability, the ALJ is required to review the scores as part of the

evidence of record and, based on the entire record, make a disability determination on a



                                              11
     Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 12 of 13




case-by-case basis.” Hanner v. Saul, No. 4:19-CV-02032, 2020 WL 4043637, at *4 (S.D.

Tex. June 26, 2020).

       In this case, the ALJ considered Lopez’s GAF score of 50 in determining his RFC.

As Lopez points out, the ALJ incorrectly described the score of 50 as being indicative of

moderate symptoms, while, as recognized by the Fifth Circuit, a score of 50 indicates

serious symptoms. See Boyd, 239 F.3d at 702. The ALJ went on to reference the GAF

score as supporting the moderate limitations outlined by Dr. Turner and Dr. Benfield—the

only doctors whose opinions the ALJ assigned great weight. While an ALJ is empowered to

“discredit a GAF score if it is internally inconsistent or contradicted by other medical

evidence,” here, the ALJ failed to even acknowledge the contradiction, so she certainly did

nothing to discredit the significance of the GAF score. Hanner, 2020 WL 4043637, at *4.

In other words,

       this is not a case where the ALJ properly consider[ed] the GAF scores and
       provided legitimate reasons for discounting such scores. Rather, this is a case
       where the ALJ specifically relied upon the GAF scores of record in
       determining Lopez’s mental functioning and in granting great weight to the
       opinions of the State agency medical consultants Drs. Turner and Benfield.
       The ALJ did not reject, but rather relied upon the reported GAF scores of
       record, while misinterpreting their meaning.

Dkt. 17 at 24. This factual error is problematic. See Smith v. Colvin, No. 1:14CV195-SA-

DAS, 2016 WL 762693, at *9 (N.D. Miss. Feb. 25, 2016) (“Just as the court may not accept

explanations not offered in the ALJ’s opinion, it cannot ignore or disregard statements made

by the ALJ in support of the decision.” (internal quotation marks and citation omitted)).

       The ALJ’s “decision . . . is the only insight [I] have into the ALJ’s decision making

process,” id. at *9 (internal quotation marks and citation omitted), and the ALJ’s decision

                                             12
       Case 3:19-cv-00157 Document 25 Filed on 09/02/20 in TXSD Page 13 of 13




provides me with no insight on how, or if, she resolved the conflict between Lopez’s GAF

score and the very medical opinions she sought to bolster by referencing the GAF score.

This is an error that I cannot discount or overlook because “[c]onflicts in the evidence are

for the Commissioner, not the courts, to resolve.” Pennington, 2017 WL 4351756, at *1.

        Although the ALJ’s conclusion as to the disability status of Lopez may ultimately be

correct, she did not properly consider Lopez’s GAF score when determining his RFC. I find

that the error is harmful and remand is necessary because it is conceivable that the ALJ may

have reached a different administrative conclusion if she realized the GAF score reflected

serious symptoms, as opposed to moderate symptoms. See McNeal v. Colvin, No. 3:11–

CV–02612–BH–L, 2013 WL 1285472, at *27 (N.D. Tex. Mar. 28, 2013).

        Because this error warrants remand, I do not reach Lopez’s remaining arguments.

                                      CONCLUSION

        For the reasons stated above, Plaintiff’s Motion for Summary Judgment (Dkt. 16) is

GRANTED, Defendant’s Motion for Summary Judgment (Dkt. 20) is DENIED, and this

case is REMANDED for reconsideration in accordance with this opinion and applicable

law.

        SIGNED this 2nd day of September, 2020.



                                         ______________________________________
                                                  ANDREW M. EDISON
                                          UNITED STATES MAGISTRATE JUDGE




                                             13
